DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01 July 2022 has been entered.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Claims 1-29, 33-35, 43-45, 50 and 53 have been cancelled.  Claims 30-32, 36-42, 46-49, 51, 52, 54 and 55 have been considered on the merits.
	Rejections not repeated from the previous Office Action are withdrawn.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 51 and 54 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.
Claims 30 and 40 recite “a polypeptide having at least 99% sequence identity to SEQ ID NO: 4”.  Claim 51, which is dependent upon Claim 30 (and Claim 54, which is dependent upon Claim 40), does not further limit the scope of Claim 30 (or Claim 40, respectively) in its recitation of “comprises one or more substitutions, and/or one or more deletions, and/or one or more insertions or any combination thereof at 1, 2, 3 or 4 positions of SD QIE NO: 4” because SEQ ID NO: 4 has 312 amino acid residues and, therefore, a polypeptide having at least 99% sequence identity to SEQ ID NO: 4 could have no more than 4 substitutions, deletions and insertions.	

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 30-32, 36, 37, 46, 47, 51 and 52 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10, 14, 15, 17-19, 22-24, 26 and 28 of copending Application No. 16/754698. Although the claims at issue are not identical, they are not patentably distinct from each other because the ‘698 applicant recites species within the scope of the claims of the present application.  Note that SEQ ID NO: 4 recited in Claim 3 of the ‘698 application has a sequence 100% identical with SEQ ID NO: 4 of the present application.  SEQ ID NO: 4 of the ‘698 application also has 96.7% sequence identity with SEQ ID NO: 3 of the present application and, thus, also has a carbohydrate binding module.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 30-32, 36-39, 46, 47, 51 and 52 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10, 14, 15, 17-19, 22-24, 26 and 28 of copending Application No. 16/754698 in view of Gori et al. (US Publication No. 2015/0299623).
As discussed above the claims of the ‘698 application describe species within the scope of the claims of the present application with the exception of a liquid detergent comprising a polyol or other detergent adjunct components.  Gori et al. describe detergent compositions comprising a surfactant and an enzyme such as a mannanase (abstract; paragraph [0007]).  The composition may be in the form of a liquid and include a polyol such as propylene glycol to stabilize the preparation (paragraphs [0154] and [0155]).  The composition can also include various other detergent adjunct substances such as builders, co-builders, bleach components, polymers, fabric hueing agents, hydrotropes, soil release polymers and anti-redeposition agents (paragraphs [0101-[0107]). Thus, it would have been obvious to formulate the detergent composition recited by the claims of the ‘698 application as a liquid formulation comprising a polyol or other detergent adjunct substances because Gori et al teach that adding a polyol to a liquid detergent comprising an enzyme is useful in stabilizing the enzyme and that addition of additional adjunct substances to a detergent composition is conventional in the art.
This is a provisional nonstatutory double patenting rejection.

Claims 30-32, 36-38, 40-42, 46-49, 51, 52, 54 and 55 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10, 14, 15, 17-19, 22-24, 26 and 28 of copending Application No. 16/754698 in view of Bao et al. (US Publication No. 2018/0320158).
As discussed above the claims of the ‘698 application describe species within the scope of the claims of the present application with the exception of the granule comprising a core particle, detergent adjunct components as recited by Claim 38, and production of the mannanase by a recombinant host cell.  Bao et al. describe detergent compositions comprising a mannanase for cleaning fabrics and hard surfaces and use in additional industrial applications (abstract).  The detergent composition may include a surfactant and may be formulated in a granule form which comprises a core particle with a coating (paragraphs [0112], [0114] and [0127]).  The composition can also include various other detergent adjunct substances such as builders, bleach components, chelators, optical brighteners, dye transfer inhibiting agents, dispersants, suds suppressors, perfumes, antioxidants, hydrotropes and soil release polymers (paragraph [0119]).   The detergent compositions can be used to clean a surface, dishware or fabric thereby degrading mannan (paragraphs [0165]-[0166]), or can be used to hydrolyze polysaccharide chains (i.e., a cellulosic material) containing mannans (paragraph [0167]).  The mannanase can be produced by cultivating a host cell which comprises a polynucleotide encoding the mannanase operably linked to a control sequence (paragraphs [0097]-[0109; claims 27-30).  Use of multiple polynucleotides in the host cell is an obvious variation for increasing production of the desired protein (i.e., the mannanase).  Thus, it would have been obvious to formulate the detergent composition recited by the claims of the ‘698 application as granule comprising a core particle and other detergent adjunct substances and to have produced the mannanase by a recombinant host cell because Bao et al. teach that such formulations and host cells are beneficial for a mannanase-containing detergent composition.
This is a provisional nonstatutory double patenting rejection.

Response to Arguments
Applicant has argued that the Double Patenting rejections should be withdrawn because the present application has an earlier effective filing date than the ‘698 application and if a provisional nonstatutory double patenting (ODP) rejection is the only rejection remaining in the earlier filed of the two pending applications, while the later-filed application is rejectable on other grounds, the examiner should withdraw that rejection and permit the earlier-filed application to issue as a patent without a terminal disclaimer.  The argument is not convincing because, as detailed above, there are currently rejections beside the Double Patenting rejections in effect.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD C EKSTROM whose telephone number is (313)446-4882. The examiner can normally be reached M-F 8am-6pm EDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Mondesi can be reached on 571-272-0956. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RICHARD C EKSTROM/Primary Examiner, Art Unit 1652